May 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   LEISA WARD, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
            ESTATE OF FRANCIS JERNIGAN, Appellant
NO. 14-14-00157-CV                          V.
              EAST HOUSTON REGIONAL MEDICAL CENTER
                 AND JAMES GRUESKIN, M.D., Appellees
                   ________________________________

      Today the Court heard its own motion to dismiss the appeal from the orders
signed by the court below on November 18, 2013, and initially made final by order
of severance signed December 2, 2013. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Leisa Ward, Individually and as Representative of the Estate of Francis
Jernigan.
      We further order this decision certified below for observance.